DETAILED ACTION
This Office Action is in response to the amendment filed December 7, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 3-121791) in view of Sato (USP 10,201,901).
Hashimoto teaches a joint arrangement for an articulated arm robot, comprising: a first structural member (11) of the robot; a second structural member (20) mounted on the first structural member in a pivot bearing (14); at least one first cable (26) having a first cable portion arranged on the first structural member and a second cable portion arranged on the second structural member (Fig. 4); wherein the first and second cable portions are connected in a first cable loop (Fig. 4).


With respect to claim 12, Hashimoto illustrates the second structural member is mounted on the first structural member in a cantilever manner.
With respect to claim 13, Hashimoto illustrates the electronic drive (15) is at least partly covered by the first cable loop.  
With respect to claim 14, Hashimoto illustrates (Fig. 4) the at least one first cable comprises a plurality of first cables, each having respective first and second cable portions connected in a cable loop; and at least one of: the cable loops are arranged one inside the other, the cable loops are curved in the same direction, the cable loops extend in the same direction, or the cable loops encompass the pivot bearing in the same direction.  
With respect to claim 15, Hashimoto illustrates (Fig. 4) a radial offset between at least one of the first cable portions, between the second cable portions, or between the cable loops is smaller than a diameter of the first cable.  

	With respect to claim 19, Hashimoto teaches the at least one electrical, hydraulic, or pneumatic line is configured for supplying a robot drive.
	With respect to claim 20, Hashimoto illustrates (Figs. 1 and 5) an axis of rotation of the pivot bearing of the joint arrangement is an articulation axis of the robot.  
	With respect to claim 21, Hashimoto illustrates (Fig. 1) at least two joint arrangements (2,4,6); wherein the axes of rotation of the joint arrangements are in parallel or are perpendicular to one another.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 3-121791) and Sato (USP 10,201,901), as applied to claim 11 above, and further in view of Kirihara et al. (USP 9,802,327).
Hashimoto does not teach a second cable having first and second cable portions which are connected in a second cable loop; and wherein the first and second cable loops are arranged such that the first and second cable loops curve in directions opposite one another.  

  With respect to claim 17, Kirihara illustrate the oppositely curved first and second cable loops do not overlap.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658